—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered June 22, 1994, convicting him of assault in the first degree (two counts), reckless endangerment in the first degree (two counts), and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Having given a waiver which he now maintains was coerced, and hence, ineffectual, the defendant contends that he was denied his statutory right to be present during sidebar discussions with prospective jurors exploring possible bias (CPL 260.20; see also, People v Sprowal, 84 NY2d 113, 117-118). However, notwithstanding the defendant’s claim to the contrary, a review of the voir dire minutes reveals that the *603defendant’s decision to waive his right to be present during portions of the jury selection process was the result of an open and informed voluntary decision and that his will had not been overborne by the court (see, People v Vargas, 88 NY2d 363, 377-378). Thus, reversal is not warranted.
Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.